Name: Council Implementing Decision (CFSP) 2018/1238 of 13 September 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: civil law;  international affairs;  European construction;  Asia and Oceania
 Date Published: 2018-09-14

 14.9.2018 EN Official Journal of the European Union L 231/37 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/1238 of 13 September 2018 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849. (2) On 8 August 2018, the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) amended the listing of one entity subject to restrictive measures. (3) Annex I to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2016/849 is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 13 September 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 141, 28.5.2016, p. 79. ANNEX In Annex I to Decision (CFSP) 2016/849, entry 71 under the heading B. Entities, is replaced by the following: Name Alias Location Date of UN designation Other information 71. PRO-GAIN GROUP CORPORATION 30.3.2018 Company owned or controlled by Tsang Yung Yuan and involved in illicit transfers of DPRK coal..